Loring, J.
In this case the government introduced evidence that the defendant was a druggist, and that on a certain Sunday in the middle of July several officers entered the prisoner’s premises under a search warrant and found, in a room which was a part of those premises and which was back of the room used as a drug store, a number of men, several of whom had bottles containing lager beer in their hands ; that in the corner of this room there was a closet, which was unlocked by the prisoner, and in it the officers found a washtub containing a large piece of ice, some water, and twenty-seven bottles full of lager beer; and also a refrigerator in which were eighteen more bottles of beer. That in this closet there were in all about fifty-one gallons of beer in four hundred and ten bottles, full or partly empty, two hundred and sixty empty beer bottles, one and one-half gallons of whiskey, in three jugs, thirty gallons of whiskey in a barrel, one quart of wine, two gallons of rum, one gallon of gin, and one pint of sherry; and also that on top of one of the barrels there was a tumbler and a glass something like a “ Moxie ” glass.
This was sufficient evidence to warrant the jury in finding that the prisoner kept intoxicating liquors with intent unlawfully to sell the same. Commonwealth v. Berry, 109 Mass. 366, and cases there cited. Commonwealth v. McNeese, 156 Mass. 231.
In this case, the government contended that the jury would be warranted in finding on these facts that the beer in the hands of the persons found in the room had been illegally sold. We think that contention was right. Though the prisoner was on the *125other side of the door when the officers entered, we think the jury were warranted in finding that the beer in the bottles found in the hands of the men when the officers entered had been delivered to them to be used as a beverage with the prisoner’s knowledge, and being delivered in a store, the jury were warranted in finding that it had been illegally sold. Commonwealth v. Mandeville, 142 Mass. 469.
The prisoner’s seventh request was sufficiently complied with by the instructions given by the court. Commonwealth v. Canny, 158 Mass. 210.
Even if the prisoner had a right to what is given him by the practice referred to in Commonwealth v. Keenan, 140 Mass. 481, in submitting to the jury a separate copy of the complaint, so that bis case will not be prejudiced by the jury’s knowing what the judgment of the lower court was (which we do not intimate to be the case) he cannot complain of the action which was taken in the case at bar.

Exceptions overruled.